Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 November 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Nov. 27. 1781.
I have received your Favour of the  Inst per Mr Witherspoon. I gave it to your good Friend Capt All, who had heard with Pain what I before wrote to you, & who now rejoices at the Opportunity of confounding malicious Tongues.
I send you inclosed a Newspaper in order to shew you the inhumane Conduct of Lord Rawdon, now a prisoner in Paris. I do not expect to have him delivered up to suffer a similar Fate, tho’ I think he deserves it, but I wish the Court of France may know what a Butcher they have in their Possession.
I am as ever Your dutifull & affectionate Kinsman
Jona Williams J
 
Notation: Williams Jona. Nov. 27. 1781.
